Title: To Benjamin Franklin from Amelia Barry, 5[–30] June 1778
From: Barry, Amelia
To: Franklin, Benjamin



Most Dear Sir,
Tunis 5th[–30] June 1778
With unfeigned timidity I once more venture to address you, apprehendsive of your thinking me troublesome and impertinent, after the discouragement I ought to recieve from your silence to 3 of my letters; Yet Gratitude for my revered Doctor’s frequent instances of ever paternal indulgence to me, in the earlier, and happier period of my life, not I assure you the least spark of self-vanity, induces me to attribute his silence to superior and unavoidable calls and engagements, rather than proceeding from his having forgotten, or ceased to love me. In this soothing conviction I resume my pen; and now permit me Sir, to felicitate you on the glorious result of your unwearied endeavours; on that elevated grandeur of the New Empire, which you have been spared to see recognized by the most respectable Powers of Europe; and which you have so largely contributed by your Wisdom, to effect. Call not this I beseech you, Adulation; but believe it the sincere effusions of a heart attached by gratitude and affection to You and your Family; and deeply interested in the Fate (while it appeared in suspence,) of my Country. Those complimentary epithets, which your rank as Embassador entitles you to, I waive, as they would constrain my pen when I write to my revered Friend; and appear a bar to that frankness of stile which you have always condescended to endulge me in: this you will not I am persuaded think a failure in point of respect. You my Dear Sir, cannot be effected by rank and distinction, only as they may enlarge your ability to gratify the benevolent dictates of your heart; nor can I bear the thought of losing my Friend in the (however shining,) character of Embassador of the United-States. When I did myself the honor of waiting upon you in Craven-street to make my adieus, you kindly lamented my intended removal to Barbary, and seemed to disapprove the undertaking. I embraced it (as I then told you,) in hope that the advantageous freights which offered in the Mediterranean, (the War then subsisting between Russia and the Porte) might have enabled Mr. Barry when upon the spot, to profit in some degree of them; but a Peace immediately ensuing upon our arrival here, shut in that hope: Poor Mr. Barry found every thing so dead after the Peace, and that he sunk money instead of gaining any, that he sold his Ship, and entered into business at this Place, and had a prospect of getting a tolerable livelihood in commissions upon purchasing Cargoes of Wheat, Barley &c.; as in former years large quantities were used to be exported; but the rains having failed for 2 years past, those articles have been dearer than in Europe; and have been imported from the Levant and even from Marseilles; and it is thought that it will require several plentiful years to pass before an exportation is again allowed by Government. Thus we are again my Dear Sir, defeated in our moderate views; and Mr. Barry is at the utmost loss what method to take to provide for his Family: we have 5 Children—4 of whom are of the helpless Sex—all amiable. His dejection wounds my heart; often do I entreat him to look forward to happier times, (no other consolation is in my power to give him!) as Providence I flatter myself will not always suffer his endeavours to be unsuccessfull when all his intentions I know are invariably just. All my relyance is now on Doctor Franklin! I will explain myself. In the necessary regulations of a great Commercial Empire whose views must extend to every part of the World, persons will no doubt be placed to assist and protect Trade in all large commercial Cities, as Agents or Consuls; and one word from you Dear Sir, could doubtless obtain such an agency for Mr. Barry: on his ability, diligence and integrity you may implicitly depend; yet indubitable testimonials of all, from the different Consulary offices at this Place, shall be transmitted you upon demand. If not for his sake, who is more worthy, tho’ less known to you than your poor Amelia, yet for hers, and her Father’s condescend I beseech you Sir, to favor my humble sollicitations. When my Father was about undertaking his Map of the Middle Colonies, the Assembly of Philada. judged it so important a service to that part of America, that they voted him £50 towards defraying the expences of engraving the Plate; some of those Gentlemen perhaps may now be of the Congress; they cannot then be unwilling to preserve his only remaining descendant from indigence. We presume not to prescribe to you the Place. Bordeaux Mr. Barry is well acquainted with, having been long in that Trade; With this State he is likewise so; but in what part of the world it may be the most conveniently effected by you Sir, will be most gratefully received by him: only as Europe is more favorable to the education of my Children, and I have passed 8 long years in this Country, my heart inclines (if it may breathe a preference,) to wish once more to re-visit Europe, and be blest with a competence. Yet after all, if you should be inspired by Heaven with a desire to make a kind provision for us, and the above proposal meets not your approbation, something else may occur to you; we rely entirely on your goodness Sir, as to the Thing, and the Manner; only let me entreat the honor of as speedy an answer as possible to this. And may you enable me to speak peace to him who is deservedly dear to me, and to look round my little darling circle with that complacency which I shall feel, at seeing them sheltered from approaching Want!
After praying for the happiness of my revered Godmama, my beloved Mrs. Beache, Govr. Franklin and all who are dear to you, nothing remains for me to wish you my Dear Sir, but length of years. Wisdom and Goodness have ever been your characteristics, of Fame and Honors you are in full possession!
Mr. Barry begs his most respectful compliments to you Sir, and your little God-daughter presents you her devoirs. With the most sincere and respectful attachment, I have the honor to be Most Dear Sir, Your ever obliged and devoted Humble Servant
A. Barry
His Excellency B. Franklin Esqr.Copy


Tunis 30th June [1778]
The above my Dear Paternal Friend, is a copy of a letter I did myself the honor of writing you the 5th. instant. A transcript I like wise sent the 16th. via Leghorn and the occasion of my writing a 3d. is my uncertainty of the others going safe, and a French Frigate being to sail tomorrow for Marseilles with the Consul and his Lady. Since writing the above mentioned letters, Mr. Barry in conversation with the Bey’s Son-in-Law, was informed by him, that some overtures have been made to this Court, by the French Consul in regard to their recognizing the Independance of the United-States, and receiving a Consul from them; which he said would be accorded to: but suppose the usual Preasants will be necessary, which is about £5 or 600 sterl. The English French Sweede, Danes, Dutch, Venetian, and Ragusa’s have Consuls here; with all the other Powers of Europe they are at War.
May I my Dear Sir hope to be forgiven for once more presuming to sollicit the honor of a speedy answer? May that answer be favorable to my wishes most sincerely prays Dear Sir,
Your most faithful and Obedient
A.B.
Be pleased to direct to Mr. David Barry under cover to Lewis Hameken Esq. his Danish Majesty’s Consul Tunis to the care of Monsr. Jean Baptista Fabré Neg[ocian]t Marseille.

 
Endorsed: A Barry
